Luke, J.
This is a suit on plain promissory notes, given for the purchase-price of fertilizers. The defendant admitted a prima facie case ‘and assumed the burden of making good his defenses, which were: (1) that the .fertilizer sold—“Southern Hustler” and “Pineland”—■ were not registered with the department of agriculture as. required' by law; (2) that the actual analysis of the fertilizers sold fell below the standard required by law; and (3) that there was a failure of consideration in the fertilizers.
1. Under the evidence adduced on the trial, the defendant failed to carry the onus assumed by him as to the 1st and 2d defenses referred to above, and therefore the trial judge did not err in charging the jury adversely to the defendant as to these defenses.
2. The 3d defense relied upon was submitted by the court to the jury, whpse verdict in favor of the plaintiff has the approval of the trial judge and is supported by some evidence, and therefore cannot be controlled.
3. In view of the rulings made above, and -after a most careful and thorough consideration of the several grounds of the motion for a new trial, this court is constrained to hold that they are without substantial merit.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.

Complaint;, from city court of Reidsville—Judge .Collins. May • 21, 1918;
W. T. Burkhalter, H. H.Elders, for plaintiff in error.
Anderson, Gann, Gann & Walsh, J. V. Kelley, contra.